LATTIMORE, J,
Appellant was convicted in the district court of Kinney county of passing a forged instrument, and his punishment fixed at four years in the penitentiary.
The record is before us without a statement of facts or bill of exceptions. The indictment sufficiently charged the passage of an instrument affecting a pecuniary obligation, and the charge of the court responded to the allegations in the indictment.
There being no error ip the record, the judgment of the trial court will be affirmed.